Case: 3:17-cv-00146-TMR-SLO Doc #: 175 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 3467



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


TAMMY HATMAKER, et al.,                    :
                                           :      Case No. 3:17-cv-00146
           Plaintiffs,                     :
                                           :      District Judge Thomas M. Rose
vs.                                        :      Magistrate Judge Sharon L. Ovington
                                           :
PAPA JOHN’S OHIO, LLC, et al.,             :      AMENDED DECISION AND ENTRY
                                           :      CORRECTING RULING ON ECF 167
                                           :
           Defendants.                     :

           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (ECF No. 172), to whom this case

was originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have

been filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b)

has expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on January 12, 2021 (ECF No.
              172) is ADOPTED in full;

      2.      Plaintiff’s Motion for Prejudgment Attachment of Defendants’ Real Property
              and Assets (ECF No. 167) is DENIED; and

      3.      Defendants’ Request for a Hearing Pursuant to Ohio Rev. Code § 2715.04 (ECF
              No. 168) is denied as moot.

       February 2, 2021                                  s/Thomas M. Rose

                                                           Thomas M. Rose
                                                      United States District Judge
